UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6725


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO ANTOINE DARDEN, a/k/a “Dizz-e”, a/k/a “Javon”,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:11-cr-00052-AWA-LRL-1; 4:14-cv-00136-AWA)


Submitted:   September 13, 2016          Decided:   September 15, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roberto Antoine Darden, Appellant Pro Se.  Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia;
Elizabeth Marie Yusi, OFFICE OF THE UNITED STATES ATTORNEY,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roberto Antoine Darden seeks to appeal the district court’s

order denying his request for discovery in connection with his 28

U.S.C. § 2255 (2012) motion.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949).   The order Darden seeks to appeal is neither

a final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                         DISMISSED




                                 2